


110 HRES 784 IH: Recognizing and honoring, in community post

U.S. House of Representatives
2007-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 784
		IN THE HOUSE OF REPRESENTATIVES
		
			October 30, 2007
			Mr. McCarthy of
			 California submitted the following resolution; which was referred to
			 the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing and honoring, in community post
		  offices, the service of men and women of the U.S. Armed Forces deployed
		  overseas.
	
	
		Whereas the American people are extremely grateful and
			 appreciative of the service of all men and women serving in the U.S. Armed
			 Forces;
		Whereas joining the U.S. Armed Forces is voluntary;
		Whereas men and women serving in the U.S. Armed Forces
			 deployed overseas in combat zones or hostile areas risk their lives in service
			 to the United States of America;
		Whereas there are more than 280,000 members of the U.S.
			 Armed Forces currently deployed;
		Whereas each of these servicemembers leave behind family
			 and friends in order to serve the United States of America;
		Whereas United States Post Offices are local community
			 hubs;
		Whereas there are more than 33,500 U.S. postal facilities
			 located throughout the United States;
		Whereas displaying portraits in U.S. Post Offices of local
			 community members who are serving in the U.S. Armed Forces and are deployed
			 overseas is an appropriate way to honor their service and their families’
			 sacrifice, as well as for their community to show pride in them; and
		Whereas it is important to recognize and honor the service
			 of the men and women in the U.S. Armed Forces for their courage and dedication
			 to their country, and for the risks they take in defense of freedom: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends all U.S. Post Offices that display
			 photographs of local community members who are serving in the U.S. Armed Forces
			 and are deployed overseas to honor their valor and their service to the United
			 States of America;
			(2)reaffirms that the United States Postal
			 Service’s Postal Operations Manual, Section 125.361, enables official
			 photographs of individuals serving in the U.S. Armed Forces and are deployed
			 overseas to be displayed in U.S. Post Offices at the request of the community
			 or servicemember’s family; and
			(3)urges U.S. Post Offices to reserve or
			 designate space in the public areas of the facilities in furtherance of this
			 purpose.
			
